             IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION


SHERECIA WILLIS, Individually,           *
and C.W., a Minor Child, by              *
and Through James S. Murray,             *
Guardian Ad Litem,                       *
                                         *


        Plaintiffs,

             V.                                           CV 117-015


UNITED STATES OF AMERICA;
VENKATESAN GORANTLA, M.D.;
AUGUSTA HOSPITAL, LLC d/b/a
TRINITY HOSPITAL OF AUGUSTA;
and AUGUSTA PHYSICIAN
SERVICES, LLC,

        Defendants.



                                 ORDER




     Before the Court is Plaintiffs' Stipulation of Dismissal of

Defendants    Venkatesan    Gorantla,        Augusta    Hospital,   and   Augusta

Physician Services (''Augusta Defendants") with prejudice.                  (Doc.

234.)     On January 29, 2020, the Court approved the settlement

agreement between Plaintiffs and Augusta Defendants.                (Order, Doc.

231.)     Because the settlement resolved Plaintiffs' claims against

Augusta     Defendants,    the   Court       directed    "all   parties    having

appeared" to file "a stipulation pursuant to Federal Rule of Civil

Procedure 41 dismissing [Augusta              Defendants]."     (Id. at 2-3.)

Plaintiffs failed to acquire the signatures of "all parties who
have appeared" as required by Rule 41(a)(1)(A)(ii).             As such, the

Court finds the stipulation deficient.

      Nevertheless, the Court construes the stipulation as a motion

pursuant to Rule 41(a)(2), finds the dismissal terms proper, and

GRANTS Plaintiffs' motion (Doc. 234).          IT IS THEREFORE ORDERED

that Defendants Venkatesan Gorantla, M.D.; Augusta Hospital, LLC

d/b/a Trinity Hospital of Augusta; and Augusta Physician Services,

LLC   are   DISMISSED   WITH   PREJXH5ICE.   The   Clerk   is   directed   to

TERMINATE all motions and deadlines related to Augusta Defendants.

Defendant United States remains a defendant in this action.

      ORDER ENTERED at Augusta, Georgia, this                   of February,

2020.



                                                     CH/EF JUDGE
                                    UNITED ^ATES DISTRICT COURT
                                    SOUTHE^ DISTRICT OF GEORGIA
